Citation Nr: 0947127	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from June 1979 to 
March 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2008 Substantive Appeal (on a VA Form 9), the 
Veteran requested a Central Office hearing in Washington, DC 
before a Member of the Board (Veterans Law Judge).  
A Central Office hearing was scheduled for November 3, 2009, 
and a letter was sent to the Veteran in July 2009 advising 
him of the hearing date, time, etc.  Subsequently, in an 
October 2009 statement faxed to the Board, the Veteran 
clarified that he instead wants a hearing before a Veterans 
Law Judge at the RO.  This type of hearing is often referred 
to as a Travel Board hearing.  Consequently, a Travel Board 
hearing in Montgomery, Alabama must be rescheduled in lieu of 
the Central Office hearing before deciding his appeal.  
38 C.F.R. §§ 20.700, 20.702, 20.704, 20.705 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity, 
with appropriate notification to the 
Veteran and his representative.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  If the Veteran 
withdraws his hearing request or fails 
to report for the scheduled hearing, 
the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


